Exhibit 10.6


FORUM ENERGY TECHNOLOGIES, INC.


2019 CASH AWARD AGREEMENT
This Cash Award Agreement (this “Agreement”) is made as of the ___ day of
____________, 2019 (the “Date of Grant”), between Forum Energy Technologies,
Inc., a Delaware corporation (the “Company”), and _________________ (the
“Employee”).
1.Award. The Employee is hereby awarded $[amount] (the “Cash Award”), subject to
certain restrictions thereon as specified in this Agreement.
2.    Forfeiture Restrictions and Assignment.
(a)    Restrictions. The Cash Award may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of, and
except as otherwise provided in Section 3, in the event of the Employee’s
termination of employment for any reason whatsoever, the Employee shall, for no
consideration, forfeit all unvested portions of the Cash Award. The obligation
to forfeit unvested portions of the Cash Award upon termination of employment as
provided in the preceding sentence is herein referred to as the “Forfeiture
Restrictions.”
(b)    Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company or any of its Affiliates (collectively, the
“Company Group”) from the Date of Grant through the lapse date set forth in the
following schedule, the Forfeiture Restrictions shall lapse and the Cash Award
shall otherwise become vested with respect to a percentage of the Cash Award
determined in accordance with the following schedule:
Vesting Date
Additional Percentage of
Total Cash Award
Vesting on Vesting Date
First Anniversary of Date of Grant
33%
Second Anniversary of Date of Grant
33%
Third Anniversary of Date of Grant
Remainder

Except as otherwise provided in Section 3, any portion of the Cash Award with
respect to which the Forfeiture Restrictions do not lapse in accordance with the
preceding provisions of this Section 2(b) shall be forfeited to the Company for
no consideration as of the date of the termination of the Employee’s employment
with the Company.
3.    Termination of Employment.
(a)    Death or Disability. If the Employee dies or becomes Disabled (as defined
below), to the extent not previously vested pursuant to Section 2(b) above, each
third of the Cash Award described in Section 2(b) that is unvested as of the
date of the Employee’s death or Disability, as applicable, shall become vested
in a pro rata amount determined by a fraction with respect to each unvested
third of the Cash Award, the numerator of which shall be the number of months
(not


1

--------------------------------------------------------------------------------





including any partial months) that have elapsed for the period beginning on the
Date of Grant and ending on the date of the Employee’s death or Disability, as
applicable, and the denominator of which shall be the number of months for the
period beginning on the Date of Grant and ending on the corresponding
anniversary of the date on which each such unvested third of the Cash Award
would have vested pursuant to Section 2(b). Any remaining unvested portion of
the Cash Award shall be forfeited. To the extent vested pursuant to this Section
3(a), the Cash Award will be paid to the Employee thirty (30) days after the
Employee’s death or Disability, as applicable. For purposes of this Section
3(a), an Employee shall become “Disabled” or have a “Disability” on the date
that the Employee becomes eligible for long-term disability benefits pursuant to
the Company’s long-term disability plan.
(b)    Retirement. If the Employee’s employment with the Company Group is
terminated by reason of Retirement (as defined below), to the extent not
previously vested pursuant to Section 2(b) above, the Chief Executive Officer or
his delegate (the “Committee”) may, in its sole and absolute discretion,
determine that each third of the Cash Award described in Section 2(b) that is
unvested as of the date of the Employee’s Retirement shall become vested in a
pro rata amount determined by a fraction with respect to each unvested third of
the Cash Award, the numerator of which shall be the number of months (not
including any partial months) that have elapsed for the period beginning on the
Date of Grant and ending on the date of the Employee’s Retirement, and the
denominator of which shall be the number of months for the period beginning on
the Date of Grant and ending on the corresponding anniversary of the date on
which each such unvested third of the Cash Award would have vested pursuant to
Section 2(b). To the extent vested pursuant to this Section 3(b), the Cash Award
will be paid to the Employee thirty (30) days after the date of the Employee’s
Retirement. For purposes of this Section 3(b), “Retirement” shall mean
termination of the Employee’s service relationship with all members of the
Company Group which is specifically determined by the Committee in its sole and
absolute discretion to constitute Retirement.
4.    Payment of Cash Award. Except as otherwise provided in Section 2(b) or 3,
payment of the Cash Award shall be made no later than 15 days after the lapse of
Forfeiture Restrictions.
5.    Withholding of Tax. To the extent that payment of the Cash Award results
in compensation income or wages to the Employee for federal, state, local or
foreign tax purposes, the Company shall withhold an appropriate amount of the
Cash Award equal to the amount necessary to satisfy the minimum federal, state,
local and foreign tax withholding obligations. The payment of the Cash Award
described in Section 4 will be net of such cash that is withheld to satisfy
applicable taxes pursuant to this Section 5. The Employee acknowledges and
agrees that the Company is making no representation or warranty as to the tax
consequences to the Employee as a result of the receipt of the Cash Award, the
lapse of any Forfeiture Restrictions or payment to the Employee pursuant
thereto, or the forfeiture of any portion of the Cash Award pursuant to the
Forfeiture Restrictions.
6.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of the Company Group. Without limiting the scope of
the preceding sentence, it is specifically


2

--------------------------------------------------------------------------------





provided that the Employee shall be considered to have terminated employment
with the Company Group at the time of the termination of the “Affiliate” status
of the entity or other organization that employs the Employee. Nothing pursuant
to this Agreement shall confer upon the Employee the right to continued
employment by the Company Group or affect in any way the right of the Company
Group to terminate such employment at any time. Unless otherwise provided in a
written employment agreement or by applicable law, the Employee’s employment by
the Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either the Employee or the Company Group for any
reason whatsoever, with or without cause or notice. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, and its
determination shall be final.
7.    Section 409A. The Cash Award is intended to be (i) exempt from Section
409A of the Code (“Section 409A”) including, but not limited to, by reason of
compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly.
Payments under this Agreement in a series of installments shall be treated as a
right to receive a series of separate payments for purposes of Section 409A. If
the Employee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the
Employee has a “separation from service” (other than due to death) within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the
provisions of Sections 2 or 3 hereof, any payment on account of a separation
from service that is deferred compensation shall take place on the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service or (ii) such earlier date as complies with
the requirements of Section 409A. To the extent required to comply with Section
409A, the Employee shall be considered to have terminated employment with the
Company Group when the Employee incurs a “separation from service” with a member
of the Company Group within the meaning of Section 409A(a)(2)(A)(i) of the Code.
The Company makes no commitment or guarantee to the Employee that any federal or
state tax treatment shall apply or be available to any person eligible for
benefits under this Agreement.
8.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.
9.    Amendment. Any modification of this Agreement shall be effective only if
it is in writing and signed by both the Employee and an authorized officer of
the Company.
10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.
FORUM ENERGY TECHNOLOGIES, INC.


By:                        
C. Christopher Gaut
President and CEO


EMPLOYEE


                                                
                        






4